Citation Nr: 1813743	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-32 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right knee patellofemoral syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for right knee instability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

P.S. McLeod, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1998 to November 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2014 and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in a Video Conference Hearing in February 2015.  A transcript of that hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been perfected, but is not yet before the Board.  The Board's review of the claims file reveals that action is still being taken on that issue; specifically, the Veteran's request for a hearing.  As such, the Board will not accept jurisdiction over at this time, but that issue will be the subject of a subsequent Board decision, if otherwise in order.


REMAND

In the Veteran's February 2015 testimony before the undersigned VLJ he indicated that all of his right knee treatment was conducted by private medical providers.  He further indicated that he had been receiving treatment by way of cortisone injections to put off a recommended right knee surgery "until it's...really bad."  Review of the Veteran's claims file reveals that the most recent private medical records regarding his right knee are dated September 2014.  Therefore, the Board finds that there may be outstanding private medical records relevant to the current nature and severity of the Veteran's right knee disabilities.  

The most recent VA examinations for the knees were conducted in May and October 2014, but are inadequate.  Both examinations noted that the Veteran experiences flare-ups of his right knee, but the examiner did not provide adequate analysis of the impact of these flare-ups on functional impairment, merely stating that they occurred with activity and were not occurring on the day of the examination.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  Treatment records associated with the Veteran's claims file since the examinations do not contain any further evidence of range of motion testing of the right knee or opinions on the severity of knee instability.  On remand, the Veteran should be afforded a contemporaneous examination, which includes consideration of his treatment history.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of any private medical care providers who treated the Veteran's right knee disabilities since September 2014.  After securing the necessary release, take all appropriate action to obtain these records.

2.  Thereafter, schedule the Veteran for the appropriate examination to determine the current nature and severity of his service-connected right knee disabilities.  The claims file and copies of all pertinent records should be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the right knee patellofemoral syndrome and right knee instability.  The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

(i)  The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(ii)  The examiner should specifically ask the Veteran to describe the factors that precipitate a flare-up and the frequency, duration, and severity of any flare-ups.  The examiner should use that information to comment on the functional limitations caused by pain and any other associated symptoms.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

(iii)  The examiner must also offer an opinion on the level of joint instability in the Veteran's right knee and characterize the findings as slight, moderate, or severe. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made, to include whether there are additional tests or information that might be sufficient to estimate such additional functional loss during flares. 

3.  Upon completion of the above, readjudicate the claim. If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




